Title: To James Madison from Robert Were Fox, 11 July 1807
From: Fox, Robert Were
To: Madison, James



Esteemed Friend
Falmouth 11th. July 1807.

Permit me to inform thee of the arrival here the 8th. Instant, of the Wasp Sloop of War, which Vessel I am sorry to inform thee was put under Quarantine in consequence of many of the Seaman having been sick on the Voyage, and six of them died.
I have done my utmost with the Officers of the Customs and Quarantine, to take off this restraint but without effect, as they tell me they cannot do it consistant with the strict orders, they have received from the Commissioners of the Customs.
My friend, W. R. Purveyance Esqr. as well as Captain Smith have assured me that none of the Crew have died from any infectious disease; which I communicated to the Officers, and stated to them my opinion that under such circumstances they should not detain the Crew on board, and particularly my Friend Purveyance as it is of much consequence he should be permitted to be landed, & proceed to London without loss of time.  I offered to send off Cloaths from the shore for that Gentleman, if they would permit him to land, and the Crew to remain in Quarantine but I could not succeed.  I regret it extremely as my Friend Purveyance has a very bad cold, and the shore I think would benefit his Health much, under these circumstances Captain Smith has determined to proceed to Portsmouth, and I have requested that a clearance be sent to that Port to meet the Ship.
I have sent on board fresh Provisions &c.  I apprehend some of the Crew were unwell from Colds, Rheumatism &C and some died of consumptive complaints.  I have informed the Minister from time to time of the Ships detained at this Port, belonging to the United States most of which have been liberated, tho not without a considerable expence, the concerned preferring to pay Charges, to the uncertainty of obtaining sufficient redress in the Admiralty Court, for the detention of Ships & Cargo  Enclosed be pleased to receive a list of the American Shipping arrived here, and at Plymouth.  We have a prospect of a good Harvest, and prices are very moderate.
Vessels belonging to the United States arriving here from thence with Coffee, or other Goods in Bags, are put under Quarantine, unless the Master brings with him a Certificate of the fabric of the Bags, which is extremely hard on the concerned, and I presume would be done away on application, particularly such Vessels as come for orders, and do not discharge in Great Britain  I am with the greatest respect Thy assured Friend

Rob W. Fox


P. S.  The Wasp sailed this Evening for Portsmouth with a fine Wind.  Vessels that arrive here for orders and are not under Quarantine are permitted to depart when the Commanders chuse.

